        Case 1:21-cv-00008-KG-CG Document 3 Filed 01/06/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MYRTIS PAULO HART,

       Plaintiff,

v.                                                                No. CV 21-08 KG/CG

UNITED STATES OF AMERICA, et al.,

       Defendants.

                             ORDER TO CURE DEFICIENCY

       This matter is before the Court on Plaintiff’s Motion to Proceed In Forma

Pauperis (the “Motion”), (Doc. 2), filed January 5, 2021. The Court cannot rule on the

Motion because it does not include any financial information. Plaintiff shall submit an

inmate account statement reflecting transactions between July 5, 2020 and January 5,

2021, as required by 28 U.S.C. § 1915(b), by no later than February 8, 2021. All filings

should include the case number (No. CV 21-08 KG/CG). The failure to timely comply

with this Order will result in dismissal of this action without prejudice.

       IT IS ORDERED that by no later than February 8, 2021, Plaintiff shall file a

certified inmate account statement reflecting transactions between July 5, 2020 and

January 5, 2021.

       IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
